decided 1886.]Will.—A Bequest to Sign a Will as Witness may be express or implied; anything that conveys to a person the idea that the testator desires him to be a witness is a good request.Will.—An Attesting Clause is not Essential to the validity of a will, beyond the fact that the witnesses signed as such.Will.—A Person may be of Sound and Disposing Mind who is capable of fairly and rationally considering the character and sense of his property, the persons to whom he is bound by ties of blood, affinity or friendship, or who have claims upon him, and the persons to whom and the manner and proportions in which he wishes the property to go.Will.—It is not the Weakness or Strength of Mind which determines its testamentary capacity, but its soundness—that is, its healthy condition and action.*427Will.—Partial Insanity or Monomania does not Affect Testamentary capacity in general, but only as to the persons or subjects in regard to which the unsoundness exists.Will.—Monomania Consists in a Mental or Moral Perversion in regard to some particular subject or class of subjects, while in regard to others the person seems to have no such, morbid affection.A Will Which is the Direct Offspring of Monomania or Partial Insanity should be regarded as invalid, although the general capacity of the testator is unimpeached.Will.—Undue Influence Consists in the Use by One in whom a confidence is reposed by another, or who holds a real or apparent authority over him,, of such confidence or authority for the purpose of obtaining an unfair advantage over him; in taking an unfair advantage of another’s weakness of mind, or in taking a grossly oppressive or unfair advantage of his necessities or distress.Will.—Circumvention by Means of Fraud is considered in the same light as constraint by force, and has the same effect in vitiating a will.Jury.—A Jury Exercises a Judicial Function, and Its Verdict must be based purely upon the evidence submitted to it under the instructions of the court.Jury.—Any Statement by the Court Affecting the Weight of Testimony or the credibility of a witness, or any matter within the province of the jury, should be disregarded by the jurors and banished from their minds.Trial.—One having the Burden of Proof is not Believed Therefrom by the anticipation of his case by the opposing party with negative averments.